Citation Nr: 1632195	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 1985 rating decision that denied entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an effective date prior to December 6, 2012, for the award of service connection of a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to May 1959, April 1962 to March 1965 and August 1975 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Travel Board hearing in November 2015.  A transcript of the testimony offered at the hearing has been associated with the record.

In January 2016, this matter was last before the Board at which time it was remanded.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Board remanded the claim for entitlement to an effective date prior to December 6, 2012, for the award of service connection of a bilateral hearing loss disability to allow for the RO to adjudicate the referred issue of whether there was CUE in a March 1985 rating decision that denied entitlement to service connection for bilateral hearing loss disability.  The Board specifically noted that it did not have jurisdiction to consider the CUE matter at that time.

Following the Board's referral, in a March 2016 Decision Review Officer (DRO) rating decision, the RO denied the Veteran's motion to revise the March 1985 rating decision on the grounds of CUE.  However, notice of this rating decision was not apparently sent until May 31, 2016.  A review of the Veterans Benefits Management System (VBMS) and the Virtual VA system, discloses a letter advising the Veteran of the denial, as well as including a VA Form 21-0958 (Notice of Disagreement)  However, this letter is undated, although the VBMS system reflects a "receipt date" of May 31, 2016.  

Effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement (NOD), in cases where the agency of original jurisdiction (AOJ) provides the form for the purpose of initiating an appeal.  38 C.F.R. § 20.201 (2015).  Thus, if the decision notice was sent prior to March 24, 2015, then the NOD does not need to be submitted on a VA Form 21-0958.  VBA has interpreted this to mean that if the decision notice was sent on or after March 24, 2015, and the decision notice included the form, then the NOD must be submitted on a VA Form 21-0958.  See M21-1, I.5.B.1.b. An NOD filed in response to exclusion from the Fully Developed Claim (FDC) Program may be accepted, depending on when the NOD was filed and the type of claim.  See M21-1, I.5.B.1.e.

Following the March 2016 rating decision and associated May 2016 notification letter, VA has not received a VA Form 21-0958 (NOD), which is now required in cases, such as this, where the rating decision was issued on or after March 24, 2015.  However, it is unclear to the Board if the Veteran was provided notice of this action.  Although there is a letter indicating that the rating decision was mailed in May 2016, the letter is undated and it appears the assignment of the "receipt date" may have been arbitrarily assigned.  Thus, in the present case, the Board concludes that the Veteran was not provided a VA Form 21-0958 (NOD) in connection with the denial of the motion to revise the March 1985 rating decision on the grounds of CUE.  

Having concluded that the Veteran was not provided with the VA Form 21-0958 (NOD) in connection with the denial of the CUE motion, the Board notes that in a July 2016 brief, the Veteran's representative expressed disagreement with the March 2016 denial of the CUE motion.  Because it appears to the Board that the Veteran was not provided the appropriate VA Form 21-0958 (NOD) in connection with the claim, the Board will construe the July 2016 brief as a valid NOD.  Accordingly, the issue of whether there was CUE in a March 1985 rating decision that denied entitlement to service connection for bilateral hearing loss disability is remanded for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Although the Board regrets any further delay in adjudicating the Veteran's claim, the issue of entitlement to an effective date prior to December 6, 2012, for the award of service connection for bilateral hearing loss disability, must be remanded.  The Board finds the claim is inextricably intertwined with the issue of whether there was CUE in a March 1985 rating decision that denied entitlement to service connection for bilateral hearing loss disability, remanded to the RO in this decision, and the adjudication of the effective date matter may depend on the outcome of the CUE motion.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Evaluate the evidence of record, and issue a SOC to the Veteran addressing the issue of whether there was clear and unmistakable error (CUE) in a March 1985 rating decision that denied entitlement to service connection for bilateral hearing loss disability.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2015).

2.  After the question of whether there was CUE in a March 1985 rating decision that denied entitlement to service connection for bilateral hearing loss has been adjudicated, the RO should readjudicate the merits of the Veteran's effective date claim based on all the evidence of record, including any additional information obtained as a result of this remand.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





